DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file 
 Allowable Subject Matter
Claims 28 and 38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 28 and 38, Hikmet et al. (US Pub. 20100149444) teaches (in figures 1a-6d) a beam control device for shaping an output light beam (shown as 12a, 12c, 13a, 13c, 25a, 25c, 26a, and 26c), the beam control device being configured to receive an incident beam (7, 11a-11c, and 24a-24c) from a light source, the beam control device comprising: at least one liquid crystal cell (1, 21, 22, 30, and 50)  for modulating said incident beam as said incident beam propagates therethrough, each liquid crystal cell having: a pair of cell substrates (3 and 4, 33 and 37, and 37 and 39) separated by a cell thickness (paragraphs 145-153), a liquid crystal material filling (2, 36, and 38) , at least one alignment layer (paragraphs 89 and 94) for ordering said liquid crystal material with a director in a ground state alignment direction (see paragraphs 37-41), and a patterned electrode structure (5, 6, 34, 35, 40, 41,  and 51-54) having a pattern of paired electrodes on at least one of said pair of substrates for providing a spatially modulated electric field extending into said liquid crystal material, said liquid crystal cell having a predetermined aspect ratio between an electrode spacing gap between said paired electrodes and said cell thickness (see paragraph 173 lines 5-8), that forming an alignment layer with an initial alignment to be in-plane having an alignment direction that is 0 degrees with respect to an orientation of said electrodes in said electrode pairs is a functional equivalent to an alignment layer with homeotropic alignment (see paragraphs 38-41 and 88) and that forming the electrode pattern to comprise concentric rings is a functionally equivalent structure. 
However, the prior art taken alone or in combinations fails to teach or fairly suggest a device which comprises “a complementary orthogonal electrode pattern of radially extending electrode pairs” in combination with the other required elements of claims 28 and 38 respectively. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 26, 29-36, 39-42, 44, and 46-51 are rejected under 35 U.S.C. 103 as being unpatentable over Hikmet et al. (US Pub. 20100149444 and hereafter Hikmet) in view of Naganuma et al. (US Pub. 20140125934 and hereafter Naganuma).
As per claim 26, Hikmet teaches (in figures 1a-6d) a beam control device for shaping an output light beam (shown as 12a, 12c, 13a, 13c, 25a, 25c, 26a, and 26c), the beam control device being configured to receive an incident beam (7, 11a-11c, and 24a-24c) from a light source, the beam control device comprising: at least one liquid crystal cell (1, 21, 22, 30, and 50)  for modulating said incident beam as said incident beam propagates therethrough, each liquid crystal cell having: a pair of cell substrates (3 and 4, 33 and 37, and 37 and 39) separated by a cell thickness (paragraphs 145-153), a liquid crystal material filling (2, 36, and 38), at least one alignment layer (paragraphs 89 and 94) for ordering said liquid crystal material with a director in a ground state alignment direction (see paragraphs 37-41), a patterned electrode structure (5, 6, 34, 35, 40, 41,  and 51-54) having a pattern of paired strip electrodes on one of said pair of substrates, and a power circuitry (“control means” see paragraph 52) providing a zero voltage electrical signal for providing an unpowered mode (see figure 1b and paragraph 94) and at least one electric signal for powering said paired strip electrodes for providing at least a powered mode to generate a spatially modulated electric field extending between said paired strip electrodes and into said liquid crystal material (see figure 1C and paragraphs 95-96), said liquid crystal cell having a predetermined aspect ratio between an electrode spacing gap between said paired electrodes and said cell thickness (see paragraph 173 lines 5-8) and wherein, in said powered mode, an azimuthal component of a local realignment direction of said liquid crystal material spatially realigned by said modulated electrical field has an orientation of about 90 degrees with respect to said length direction of said electrodes, and an elevation component of said local realignment direction follows said spatially modulated electric field (see figure 1C and paragraphs 95-96).
The embodiments explicitly shown in Hikmet do not teach that said alignment layer provides, in said unpowered mode, a mostly homogeneous in-plane ground state liquid crystal alignment having an initial alignment direction that is about 45 degrees with respect to a length direction of said electrodes.
However, Hikmet teaches that forming an alignment layer with an initial alignment to be in-plane is a functional equivalent to an alignment layer with homeotropic alignment (see paragraph 88 in which Hikmet teaches that horizontally aligned liquid crystals may be used in the beam shaping device showing that the device will still perform its intended function of providing a means of switching between two and three dimensional display by passing light without modulation in a power off state in order to provide the two dimensional display and by creating a lensing effect by providing a voltage between the strip electrode in order to provide the three dimensional display as taught in paragraphs 59-60 and 94-97 making the different initial alignments of the liquid crystal molecules functional equivalents).
Additionally, Naganuma teaches (in figures 2 and 6) setting the initial alignment to be in-plane with an alignment direction (P1) that is about 45 degrees with respect to a length direction of said electrode spacing gap (gap between adjacent electrodes E1) between paired electrodes (adjacent electrodes E1) (see paragraph 40) in order to reduce cross talk (see paragraph 56-57).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the alignment layer such that the liquid crystal is aligned in-plane with an alignment direction that is about 45 degrees with respect a length direction of said electrode spacing gap between said paired electrodes.
The motivation would have been to reduce cross talk between regions of the device. 
As per claim 29, Hikmet teaches that when the deflection amount and size of the liquid crystal lens is unconstrained the aspect ratio of said electrode spacing gap to said cell thickness should be 1.5 (see paragraph 173).
Hikmet does not specifically teach that the aspect ratio of said electrode spacing gap to said cell thickness is between about 0.8 and about 1.3.
However, Hikmet teaches that the electrode spacing gap, the cell thickness, and the ratio thereof are result effective variables, in that as the electrode spacing gap decreases beam divergence increases (see figure 6b and paragraphs 127-135), as the cell thickness increases beam divergence increases (see figure 6d and paragraphs 145-153) and that the aspect ratio of said electrode spacing gap to said cell thickness may must be optimized to provide the required deflection and lens size while reducing aberrations (see figures 11a-14 and paragraphs 173-183). 
  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the aspect ratio of said electrode spacing gap to said cell thickness to be between about 0.8 and about 1.3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 30, Hikmet teaches that electrode spacing gap is constant and that when the deflection amount and size of the liquid crystal lens is unconstrained the aspect ratio of said electrode spacing gap to said cell thickness should be 1.5 (see paragraph 173).
Hikmet does not specifically teach that the aspect ratio of said electrode spacing gap to said cell thickness is between about 0.8 and about 1.3.
However, Hikmet teaches that the electrode spacing gap, the cell thickness, and the ratio thereof are result effective variables, in that as the electrode spacing gap decreases beam divergence increases (see figure 6b and paragraphs 127-135), as the cell thickness increases beam divergence increases (see figure 6d and paragraphs 145-153) and that the aspect ratio of said electrode spacing gap to said cell thickness may must be optimized to provide the required deflection and lens size while reducing aberrations (see figures 11a-14 and paragraphs 173-183). 
  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the aspect ratio of said electrode spacing gap to said cell thickness to be between about 0.8 and about 1.3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 31, Hikmet does not specifically teach that said initial beam has a FWHM divergence of about ±5 degrees FWHM and said modulated beam has a FWHM divergence of about +/- 30 degrees FWHM, said predetermined drive signal having a voltage less than 10V, and said good uniformity of said output beam including an intensity of said modulated beam as a function of angle varying less than 40% over about +/- 30 degrees FWHM.
However, Hikmet teaches (in figures 6a-6d) that the FWHM divergence and the uniformity of the output beam are result effective variables dependent upon voltage (see figure 6a and paragraphs 118-126), electrode spacing gap (see figure 6b and paragraphs 127-135), electrode width (see figure 6c and paragraphs 136-144), and cell gap (see figure 6d and paragraphs 145-153). 
  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the voltage, electrode spacing gap, electrode width, and cell gap such that for an initial beam with a FWHM divergence of about ±5 degrees FWHM and drive voltage less than 10V the modulated beam has a FWHM divergence of about +/- 30 degrees FWHM, and the intensity of the modulated beam varies less than 40% over about +/- 30 degrees FWHM., since it has been held that discovering an optimum value of a result effective variables involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 32, the embodiments explicitly shown in Hikmet do not teach a drive signal source for generating said predetermined drive signal, said drive signal source being configured to provide a variable control over beam divergence.
However, Hikmet teaches elsewhere providing a drive signal source for generating said predetermined drive signal, said drive signal source being configured to provide a variable control over beam divergence (paragraph 52). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the drive signal source in the embodiments shown in Hikmet. 
The motivation would have been to provide a means of tuning the beam shaping optical performance as taught by Hikmet (paragraph 52). 
As per claim 33, Hikmet teaches (in figures 1a-1c) that said beam control device (1) is configured to control beam direction or divergence in one azimuthal plane (see paragraphs 97-98).
As per claim 34, Hikmet teaches (in figure 3) that beam control device (30) is configured to control beam directions or divergence in two azimuthal planes (see paragraphs 107-110).
As per claim 35, Hikmet teaches (in figure 3) that comprising two of said liquid crystal cell (31 and 32) having liquid crystal for shaping light in two azimuthal planes and of a first and a second liner polarization, wherein said two liquid crystal cells are arranged so as to have their patterned electrode structures (34 and 35 and 40 and 41) offset with respect to one another so that transition portions (portions between electrodes 44a and 45a and portions between electrodes 44b and 45b) of a first zone (zone adjacent to electrodes 44a and 45a) and a second zone (zone adjacent to electrodes 44b and 45b) of one of said two liquid crystal cells (32) do not register with transition portions (portions between electrodes 42a and 43a and portions between electrodes 42b and 43b) of a first zone (zone adjacent to electrodes 42a and 43a) and a second zone (zone adjacent to electrodes 42b and 43b) of another of said two liquid crystal cells (31) (have a 90 degree offset so that the polarizations affected by the first cell is not affected by the second cell) (see paragraphs 107-110).
As per claim 36, Hikmet teaches (in figure 3 and figures 1a-3 and 6a-6d) a beam control device for shaping an output light beam, the beam control device being configured to receive an incident beam from a light source (7), the beam control device comprising: at least one liquid crystal cell (portion of 31 overlapping 42a and 43a, portion of 31 overlapping 42b and 43b, portion of 32 overlapping 44a and 45a, and portion of 32 overlapping 44b and 45b) for modulating said incident beam as said incident beam propagates therethrough, each liquid crystal cell having: a pair of cell substrates (33 and 37 and 37 and 39) separated by a cell thickness (paragraphs 145-153), a liquid crystal material filling (36 and 38), at least one alignment layer (paragraphs 89 and 94) for ordering said liquid crystal material with a director in a ground state alignment direction (see paragraphs 37-41), and a patterned electrode structure (34, 35, 40 and 41) having a pattern of paired strip electrodes (34 and 35 and 40 and 41) on one of said pair of substrates, and a power circuitry (“control means” see paragraph 52) providing a zero voltage electrical signal for providing an unpowered mode (see figure 1b and paragraph 94) and at least one electric signal for powering said paired strip electrodes for providing at least a powered mode to generate a spatially modulated electric field extending between said paired strip electrodes and into said liquid crystal material (see figure 1C and paragraphs 95-96), said liquid crystal cell having a predetermined aspect ratio between an electrode spacing gap between said paired electrodes and said cell thickness (see paragraph 173 lines 5-8); and wherein, in said powered mode, an azimuthal component of a local realignment direction of said liquid crystal material spatially realigned by said modulated electrical field has an orientation of about 90 degrees with respect to said length direction of said electrodes, and an elevation component of said local realignment direction follows said spatially modulated electric field (see figure 1C and paragraphs 95-96) and wherein four of said liquid crystal cells (portion of 31 overlapping 42a and 43a, portion of 31 overlapping 42b and 43b, portion of 32 overlapping 44a and 45a, and portion of 32 overlapping 44b and 45b) are combined to provide modulation of a first and second liner polarization and in two directions or azimuthal planes (see paragraphs 107-110).
The embodiments explicitly shown in Hikmet do not teach that said alignment layer provides in said unpowered mode, a mostly homogeneous in-plane ground state liquid crystal alignment having an initial alignment direction that is about 45 degrees with respect to a length direction of said electrodes.
However, Hikmet teaches that forming an alignment layer with an initial alignment to be in-plane is a functional equivalent to an alignment layer with homeotropic alignment (see paragraph 88 in which Hikmet teaches that horizontally aligned liquid crystals may be used in the beam shaping device showing that the device will still perform its intended function of providing a means of switching between two and three dimensional display by passing light without modulation in a power off state in order to provide the two dimensional display and by creating a lensing effect by providing a voltage between the strip electrode in order to provide the three dimensional display as taught in paragraphs 59-60 and 94-97 making the different initial alignments of the liquid crystal molecules functional equivalents).
Additionally, Naganuma teaches (in figures 2 and 6) setting the initial alignment to be in-plane with an alignment direction (P1) that is about 45 degrees with respect to a length direction of said electrode spacing gap (gap between adjacent electrodes E1) between paired electrodes (adjacent electrodes E1) (see paragraph 40) in order to reduce cross talk (see paragraph 56-57).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the alignment layer such that the liquid crystal is aligned in-plane with an alignment direction that is about 45 degrees with respect a length direction of said electrode spacing gap between said paired electrodes.
The motivation would have been to reduce cross talk between regions of the device. 
As per claim 39, Hikmet teaches that when the deflection amount and size of the liquid crystal lens is unconstrained the aspect ratio of said electrode spacing gap to said cell thickness should be 1.5 (see paragraph 173).
Hikmet does not specifically teach that the aspect ratio of said electrode spacing gap to said cell thickness is between about 0.8 and about 1.3.
However, Hikmet teaches that the electrode spacing gap, the cell thickness, and the ratio thereof are result effective variables, in that as the electrode spacing gap decreases beam divergence increases (see figure 6b and paragraphs 127-135), as the cell thickness increases beam divergence increases (see figure 6d and paragraphs 145-153) and that the aspect ratio of said electrode spacing gap to said cell thickness may must be optimized to provide the required deflection and lens size while reducing aberrations (see figures 11a-14 and paragraphs 173-183). 
  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the aspect ratio of said electrode spacing gap to said cell thickness to be between about 0.8 and about 1.3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 40, Hikmet teaches that electrode spacing gap is constant and that when the deflection amount and size of the liquid crystal lens is unconstrained the aspect ratio of said electrode spacing gap to said cell thickness should be 1.5 (see paragraph 173).
Hikmet does not specifically teach that the aspect ratio of said electrode spacing gap to said cell thickness is between about 0.8 and about 1.3.
However, Hikmet teaches that the electrode spacing gap, the cell thickness, and the ratio thereof are result effective variables, in that as the electrode spacing gap decreases beam divergence increases (see figure 6b and paragraphs 127-135), as the cell thickness increases beam divergence increases (see figure 6d and paragraphs 145-153) and that the aspect ratio of said electrode spacing gap to said cell thickness may must be optimized to provide the required deflection and lens size while reducing aberrations (see figures 11a-14 and paragraphs 173-183). 
  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the aspect ratio of said electrode spacing gap to said cell thickness to be between about 0.8 and about 1.3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 41, Hikmet does not specifically teach that said initial beam has a FWHM divergence of about ±5 degrees FWHM and said modulated beam has a FWHM divergence of about +/- 30 degrees FWHM, said predetermined drive signal having a voltage less than 10V, and said good uniformity of said output beam including an intensity of said modulated beam as a function of angle varying less than 40% over about +/- 30 degrees FWHM.
However, Hikmet teaches (in figures 6a-6d) that the FWHM divergence and the uniformity of the output beam are result effective variables dependent upon voltage (see figure 6a and paragraphs 118-126), electrode spacing gap (see figure 6b and paragraphs 127-135), electrode width (see figure 6c and paragraphs 136-144), and cell gap (see figure 6d and paragraphs 145-153). 
  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the voltage, electrode spacing gap, electrode width, and cell gap such that for an initial beam with a FWHM divergence of about ±5 degrees FWHM and drive voltage less than 10V the modulated beam has a FWHM divergence of about +/- 30 degrees FWHM, and the intensity of the modulated beam varies less than 40% over about +/- 30 degrees FWHM., since it has been held that discovering an optimum value of a result effective variables involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 42, the embodiments explicitly shown in Hikmet do not teach a drive signal source for generating said predetermined drive signal, said drive signal source being configured to provide a variable control over beam divergence.
However, Hikmet teaches elsewhere providing a drive signal source for generating said predetermined drive signal, said drive signal source being configured to provide a variable control over beam divergence (paragraph 52). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the drive signal source in the embodiments shown in Hikmet. 
The motivation would have been to provide a means of tuning the beam shaping optical performance as taught by Hikmet (paragraph 52). 
As per claim 44, Hikmet teaches (in figure 3 and figures 1a-3 and 6a-6d) that beam control device is configured to control beam directions or divergence in two azimuthal planes (see paragraphs 107-110).
As per claims 46 and 47, Hikmet in view of Naganuma teaches that said electrode spacing gap (gap between 44a and 45a) is defined by a first one of the paired electrodes (41/44a) and a second one of the paired electrodes (40/45a), and wherein the alignment direction of the alignment layer in said electrode spacing gap is about 45 degrees with respect to said length direction of said electrodes (orientation modified to be 45 degrees with respect to the electrode spacing gap in view of Naganuma as detailed in the rejections of claims 26 and 36 above).
As per claims 48 and 50, Hikmet in view of Naganuma teaches that said alignment layer provides in-plane liquid crystal alignment having an alignment direction that is about 45 degrees with respect to a length direction of said electrode spacing gap between said paired electrodes (orientation modified to be 45 degrees with respect to the electrode spacing gap in view of Naganuma as detailed in the rejections of claims 26 and 36 above).
As per claims 49 and 51, Hikmet in view of Naganuma teaches that said alignment layer provides in-plane liquid crystal alignment having an alignment direction (orientation modified to be 45 degrees with respect to the electrode spacing gap in view of Naganuma as detailed in the rejections of claims 26 and 36 above) that provides a color separation reduction in both a first and second linear polarization of the incident beam relative to color separation resulting from an alignment layer providing in-plane liquid crystal alignment having an alignment direction that is perpendicular to said paired electrodes.
Regarding the functional limitation “said alignment layer provides in-plane liquid crystal alignment having an alignment direction that provides a color separation reduction in both a first and second linear polarization of the incident beam relative to color separation resulting from an alignment layer providing in-plane liquid crystal alignment having an alignment direction that is perpendicular to said paired electrodes” since the structure of the device of Hikmet in view of Naganuma is identical to the claimed structure, the device of Hikmet in view of Naganuma is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” in the instant case, the alignment layer with an alignment oriented at 45 degrees with respect to the length direction of the electrodes is capable of performing the recited function.
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that a horizontally aligned liquid crystal layer is not a functional equivalent to a vertically aligned liquid crystal layer for use in a liquid crystal lens. Specifically, applicant argues that the fact that Hikmet’s invention can be applied to different types of beam shaping devices in no manner shows that those beam shaping devices are functional equivalents and further equates the substitution of differently aligned liquid crystals to a hypothetical substitution of a glass substrate in place of a liquid crystal layer in the attempt to support the claim that examiner has wrongfully asserted that a horizontally aligned liquid crystal layer is a functional equivalent to a vertically aligned liquid crystal layer for use in a liquid crystal lens. This argument is unpersuasive. As shown in the rejection above, Hikmet teaches in paragraph 88 see paragraph 88 in which Hikmet teaches that horizontally aligned liquid crystals may be used in the beam shaping device showing that the device will still perform its intended function of providing a means of switching between two and three dimensional display by passing light without modulation in a power off state in order to provide the two dimensional display and by creating a lensing effect by providing a voltage between the strip electrode in order to provide the three dimensional display as taught in paragraphs 59-60 and 94-97 making the different initial alignments of the liquid crystal molecules functional equivalents, in contrast to applicants hypothetical substitution where the same properties would not be expected as glass is not known to form a refractive index gradient under the influence of an electric field. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Hikmet and Naganuma are directed to beam shaping devices that allow a display to switch between a two dimensional and three dimensional display as taught in paragraphs 59-60 of Hikmet and paragraph 37 in Naganuma. Further both Hikmet and Naganuma teach providing perpendicular horizontal liquid crystal alignment directions on opposite sides of a liquid crystal cell as taught in paragraph 88 in Hikmet and paragraph 40 in Naganuma. As such one of ordinary skill in the art at the time of filing would have found it obvious to modify the device of Hikmet with the teachings of Naganuma in order to gain the benefit of reduced cross talk as taught by Naganuma. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
	In response to applicant's argument that the claims are allowable because Naganuma does not specifically discuss how the alignment of the liquid crystals at 45 degrees from the electrodes will reduce the effect of the boundary layer on the realigned molecules, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, and as shown in the rejections above, the rejections are based on the combination of Hikmet and Naganuma such that when taken together teach every limitation of the claimed invention. 
Applicant’s arguments are therefore unpersuasive and the rejections are maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871